DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Reasons for Allowance


Claims 1-16 are allowed.



The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a magnetic wiring circuit board comprising: an insulating layer having at least a one-side surface; a wire disposed on the one-side surface in a thickness direction of the insulating layer and having a one-side surface in the thickness direction disposed to face the one-side surface in the thickness direction of the insulating layer at spaced intervals thereto, an other-side surface in the thickness direction in contact with the one-side surface in the thickness direction of the insulating layer, and inclined side surfaces each connecting an end edge of the one-side surface in the thickness direction to an end edge of the other-side surface in the thickness direction; and a magnetic layer containing at least one magnetic particle having a shape of an aspect ratio of 2 or more and embedding the wire, wherein the wire embedded in the magnetic layer has a first corner portion formed by the one-side surface and the side surface in the thickness direction and having a generally curved shape, and a second corner portion formed by the other-side surface and the side surface in the thickness direction and having a portion in which a length between the two inclined side surfaces facing each other becomes longer as it goes toward the other-side surface in the thickness direction.	
Regarding Claim 3, the cited prior art of record does not teach or fairly suggest a method for producing a magnetic wiring circuit board comprising the steps of: preparing an insulating layer; and disposing a wire on a one-side surface in a thickness direction of the insulating layer and having a one-side surface in the thickness direction disposed to face the one-side surface in the thickness direction of the insulating layer at spaced intervals thereto, an other-side surface in the thickness direction in contact with the one- side surface in the thickness direction of the insulating layer, and inclined side surfaces each connecting an end edge of the one-side surface in the thickness direction to an end edge of the other-side surface in the thickness direction and forming a magnetic layer so as to contain at least one magnetic particle having a shape of an aspect ratio of 2 or more and embedding  the wire, wherein the embedded wire has a first corner portion formed by the one-side surface and the side surface in the thickness direction and having a generally curved shape, and a second corner portion formed by the other-side surface and the side surface in the thickness direction and having a portion in which a length between the two inclined side surfaces facing each other becomes longer as it goes toward the other-side surface in the thickness direction; and 3U.S. Patent Appln. No.: 16/980,614Attorney Docket No.: 71450.0492 Amendment Under 37 C.F.R. § 1.116Customer No.: 13155 in the step of forming the magnetic layer, thermally pressing a magnetic sheet containing the magnetic particle orientated in a direction perpendicular to the thickness direction, wherein the magnetic sheet is thermally pressed with respect to the wire.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2 & 4-16 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847